  Case 20-14389-elf       Doc 8-1 Filed 12/04/20 Entered 12/04/20 16:55:30                Desc
                              Proposed Order Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF
                                   PENNSYLVANIA



IN RE:                                       :
         Ebonie Croxton                      :      Chapter 7
                                             :
         Debtor                              :      Case No.: 20-14389-elf

                                            ORDER


          AND NOW, this                     day of December ,2020, upon consideration of the

Motion seeking Relief of the Automatic Stay in order to allow the Landlord-Tenant Municipal Court

action to proceed by Monica Brown, of The London Star Group, LLC           Movant     pursuant to

11 U.S.C. Sections 362(a), any response thereto, and for good cause appearing, it is hereby

          ORDERED that the Motion for Stay Relief filed by Monica Brown, of The London Star
          Group, LLC is hereby GRANTED; and it is further

          ORDERED that the automatic stay provisions of Section 362 of the Bankruptcy Code

are hereby terminated with respect to Monica Brown, of The London Star Group, LLC; and it is

further

          ORDERED that Monica Brown, of The London Star Group, LLC is entitled to proceed

with any and all available state court remedies against the real property known as 6545 N.

Bouvier Street, Philadelphia PA 19126

          ORDERED that the fourteen (14) day stay period under Rule 4001(a)(3) is rendered

inapplicable and this Order for relief from stay shall take effect immediately upon its execution.

                                                 BY THE COURT:


                                                  ERIC L. FRANK
                                                  United States Bankruptcy Judge
